Case 2:17-cv-02684-SJF-ARL Document 389-1 Filed 09/12/19 Page 1 of 5 PagelD #: 3417

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

BASIL SEGGOS, as Commissioner of the New York State :

Department of Environmental Conservation and Trustee of : Case 2:17-CV-02684-SJF-ARL
New York State's Natural Resources, and the STATE OF

NEW YORK,

Plaintiffs,
- against -

THOMAS DATRE, JR.; CHRISTOPHER GRABE; 5
BROTHERS FARMING CORP.; DAYTREE AT
CORTLAND SQUARE INC.; IEV TRUCKING CORP.;
COD SERVICES CORP.; ALL ISLAND MASONRY &
CONCRETE, INC.; BUILDING DEV CORP.; DIMYON
DEVELOPMENT CORP.; NEW EMPIRE BUILDER
CORP.; CIPRIANO EXCAVATION INC.; TOUCHSTONE
HOMES LLC; SAMS RENT AND CONSTRUCTION;
SAM'S RENT, INC.; NEW YORK MAJOR
CONSTRUCTION INC.; EAST COAST DRILLING NY
INC.; TRITON CONSTRUCTION COMPANY, LLC;
SUKRAM AND SONS LTD.; M & Y DEVELOPERS INC.;
"JOHN DOE"; ATRIA BUILDERS, LLC; WOORI
CONSTRUCTION INC.; PLUS K CONSTRUCTION INC.;
NY FINEST ENTERPRISES INC.; MONACO
CONSTRUCTION CORP.; ALEF CONSTRUCTION INC.;
158 FRANKLIN AVEN. LLC; LUCIANO'S
CONSTRUCTION, INC.; ILE CONSTRUCTION GROUP,
INC.; EAST END MATERIALS INC.; SPARROW
CONSTRUCTION CORP.; CIANO CONCRETE CORP.:
FREEDOM CITY CONTRACTING CORP.; and TOTAL
STRUCTURE SERVICES INC.,

Defendants.

DECLARATION OF ELIZABETH T. GARVEY
IN SUPPORT OF FEE APPLICATION OF THE SPECIAL MASTER
Case 2:17-cv-02684-SJF-ARL Document 389-1 Filed 09/12/19 Page 2 of 5 PagelD #: 3418

Elizabeth T. Garvey hereby declares under the penalty of perjury as follows:

1. I am the accounting manager for the New York office of Bryan Cave
Leighton Paisner LLP (“BCLP”). I have held this position at BCLP and its legacy firms Bryan
Cave LLP (“Bryan Cave”) and Robinson Silverman Pearce Arohnson and Berman LLP since
1997. The statements below are based on my personal knowledge.

2. I was accounting manager for the New York office of Bryan Cave during
the period from December 2017 through March 2018, when J. Kevin Healy, a partner in Bryan
Cave, served as special master in this action.

5 I prepared the detailed invoices provided to the Court during that period,
as well as the individual summary invoices sent to each of the active parties in this action, with
respect to work performed by Mr. Healy and other professionals at Bryan Cave during the period
of his service as special master.

4. Attached hereto as Exhibit A is a true and correct copy of a final detailed
invoice dated February 20, 2018, which covered the services provided by Mr. Healy and other
professionals at Bryan Cave during the months of December 2017 and January 2018. This
invoice was prepared pursuant to a series of steps. First, a preliminary draft of the bill (referred
to in the firm as a “proforma”) showing the contemporaneous time entries and expenses was
provided to Mr. Healy for his review. He then made hand-marked edits to the proforma and
transmitted it to me for revision, and I made those revisions in a final detailed invoice. Mr.
Healy subsequently approved the final detailed invoice and sent it to the Court for its
information. The invoiced charges for this period, including fees and expenses, totaled
$44,625.22.

5) In accordance with the Order issued by the Court on November 27, 2017
(the “Initial Order”), I also prepared and sent to each of the active parties in this action individual

2
Case 2:17-cv-02684-SJF-ARL Document 389-1 Filed 09/12/19 Page 3 of 5 PagelD #: 3419

summary invoices charging them a pro rata share of the total charges set forth in the February
20, 2018 invoice provided to the Court, with each party being charged $1,940.23. Those
individual invoices were sent to the parties on or about February 20, 2018.

6. A true and correct copy of the proforma showing contemporaneous time
entries for work performed on this matter by firm professionals for the billing period covered by
the February 20, 2018 invoice, and also showing Mr. Healy’s hand-marked edits to the proforma,
is attached as Exhibit B. A total of 8.40 hours of professional time, representing $2,913.00 in
fees, was written off from the February 20 invoice.’

ee Attached hereto as Exhibit C is a true and correct copy of a final detailed
invoice dated March 12, 2018, which covered the services provided by Mr. Healy and other
professionals at Bryan Cave during the months of February and March, 2018. This invoice was
also prepared pursuant to a series of steps. First, 1 provided Mr. Healy with a draft detailed bill.
He then made hand-marked edits to the draft bill and transmitted it to me for revision. Once I
made the revisions requested, Mr. Healy approved the final detailed invoice and sent it to the
Court for its information. The invoiced charges for this period, including fees and expenses,
totaled $130,484.98.

8. In accordance with the Initial Order, I also prepared and sent to each of the
active parties in this action individual summary invoices charging them a pro rata share of the
total charges set forth in the March 12, 2018 invoice provided to the Court, with each party being
charged $5,673.26. Those individual invoices were sent to each of the parties on or about March

12, 2018.

 

The February proforma had incorrectly applied a rate of $665 per hour for Mr. Healy’s time. See Exhibit B
at 6. This error was corrected prior to transmittal of the February 20, 2018 invoice. The $2,913 write-off
indicated above is calculated based upon the corrected rate of $664 for Mr. Healy’s time.

3
Case 2:17-cv-02684-SJF-ARL Document 389-1 Filed 09/12/19 Page 4 of 5 PagelD #: 3420

9; A true and correct copy of the draft bill initially provided to Mr. Healy for
the March detailed invoice, along with the supporting proforma, is attached hereto as Exhibit D.
As can be seen from Mr. Healy’s hand-marked edits to the draft bill, 16.30 hours of professional
time, representing $5,595.00 in fees was written off from the March 12 invoice.

10. For the Court’s convenience, I am attaching as Exhibit E a table I printed
out on September 12, 2019, entitled “Billed and Unbilled Recap of Time Detail,” which sets
forth: (i) the date of each time entry on the matter; (ii) the billing professional making the entry;
(iii) the work performed; (iv) the fee attributable to such work; (iv) the time actually billed; and
(v) the fee actually charged with respect to such time. As indicated by comparing the “work”
totals against the “bill” totals at the end of the table, a total of 24.70 hours, and $8,508.00 in fees
were written off (i.e., not billed) in this matter. The amount of the write-off does not account for
the additional 20 percent discount from the firm’s customary commercial rate that was provided
at the outset of the matter.

11. I am also attaching as Exhibit F another table I printed out on September
12, 2019, entitled “Billed and Unbilled Recap of Cost Detail,” which provides the same sort of
information with respect to costs and expenses. As indicated in that table, expenses charged
under the proformas would have amounted to $3,994.90, but with write-offs the expenses
actually billed totaled $804.90.

12. Finally, I am attaching as Exhibit G, a table showing the status of the
parties’ payments in this matter. As indicated in that table, three parties — Triton Construction
Company, the State of New York and Basil Seggos — have paid their pro rata share in full. Four

other parties — Atria Builders, LLC, COD Services Corp., East Coast Drilling NY Inc. and
Case 2:17-cv-02684-SJF-ARL Document 389-1 Filed 09/12/19 Page 5 of 5 PagelD #: 3421

Sparrow Services Corp. — paid the February 20 invoice, but not the March 12 invoice. No other
amounts have been paid to date.

I declare under penalty of perjury that the foregoing is true and correct.

Lu ete mers

Elizabeth T. Garvey

Executed in New York, New York on September (2. 2019

 

 
